Citation Nr: 1339027	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  07-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for residuals of a perforated left tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The Veteran served on active duty from February 1971 to February 1972 in the U.S. Navy.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, in March 2007 in rating decision the RO granted service connection for tinnitus.

In September 2009 the Board remanded the case to afford the Veteran a hearing.  The Veteran failed to report for the hearing and later indicated that he was withdrawing his request. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a bilateral hearing loss disability and for residuals of a perforated left tympanic membrane due to exposure to loud noise or to effects of a boat engine explosion.  

The Veteran served on active duty from February 1971 to February 1972 in the U.S. Navy.  His military specialty was engine mechanic.

On separation examination, the examiner described the left eardrum as abnormal, noting scarring of the left tympanic membrane.  



The Veteran has described noise exposure in service and that an explosion during training punctured his eardrum.  The Veteran also reported noise exposure after service as a police officer for twenty years.

On VA examinations in June 2005, in February 2007, and in March 2010 the audiograms did not show a hearing loss disability under 38 C.F.R. § 3.385.  

Other VA and private audiograms in March 2005 and in April 2010 suggested a bilateral hearing loss disability under 38 C.F.R. § 3.385. 

As the evidence of record is insufficient to decide the claim of hearing loss, further development under the duty to assist is needed. 

Also the evidence is inconclusive as the presence of residuals of a perforated tympanic further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran VA ear and audiology examinations to determine: 

a).  Whether the Veteran has a hearing loss disability for the purpose of VA disability compensation under 38 C.F.R. § 3.385; and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current hearing loss disability is related to noise exposure or acoustic trauma in service?


c).  Whether the Veteran has residuals of a perforated left tympanic membrane, including scarring; and, if so, 

d).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current residuals of a perforated left tympanic membrane are related to an explosion as described by the Veteran?
  
In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to describe impaired hearing or other symptoms, even though there may be no documentation of such symptoms for years after service.  

The Veteran's file must be made available to the VA examiner for review. 

2.  After the development is completed, adjudicate the claims.  If a benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


